Citation Nr: 1000725	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-37 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from July 1948 to June 
1952.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 and April 2007 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana, which denied 
entitlement to the benefit sought.

In August 2009, the Veteran and his spouse testified during a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge of the Board, a transcript of which is of record. 


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are 
asbestosis, rated 60 percent disabling; and nicotine 
dependence and bladder cancer, each rated noncompensably 
disabling.  A combined 60 percent disability rating is in 
effect.

2.  The medical and other evidence of record does not 
demonstrate that the Veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for an award of a TDIU are not met. 38 U.S.C.A. 
§§ 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.3, 4.15, 4.16, 
4.19 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) 
(2009).

Through VCAA notice correspondence dated in November 2006 and 
June 2007, the RO notified the Veteran as to each element of 
satisfactory notice set forth under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letters 
explained the general criteria to establish entitlement to 
the benefit sought.  The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent.  
The U. S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini II prescribed as the definition of timely notice 
the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA 
notice letters sent did not comport with the timing of notice 
requirement as it followed issuance of the September 2006 and 
April 2007 rating decisions on appeal.  However, the Veteran 
has had an opportunity to respond to the relevant VCAA notice 
in advance of the most recent January 2009 Supplemental SOC 
(SSOC) readjudicating the claim.  There is no indication of 
any further available evidence or information to be 
associated with the record.  The Veteran has therefore had 
the full opportunity to participate in the adjudication of 
the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining VA outpatient 
treatment records.  The Veteran has provided several personal 
statements and a lay statement from a third-party individual.  
He testified during an August 2009 Travel Board hearing.  The 
Veteran has also undergone several VA examinations.  See 38 
C.F.R. §4.1 (for purpose of application of the rating 
schedule accurate and fully descriptive medical examinations 
are required with emphasis on the limitation of activity 
imposed by the disabling condition).  The report of these 
examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that these examinations are adequate for purposes 
of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Veteran and his representative have not 
contended otherwise. 

The record as it stands includes sufficient competent 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, no further action is necessary to 
assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claim on the merits. 

Background and Analysis

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is 
less than total, where the disabled person is unable to 
secure and maintain substantially gainful employment because 
of the severity of his service-connected disabilities.  If 
there is only one such disability, it must be ratable at 60 
percent or more.  Provided instead, there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional service-
connected disability to bring the combined rating to at least 
70 percent.  38 C.F.R. §§ 4.15, 4.16 (2009).  If the claimant 
does not meet the minimum percentage rating requirements of § 
4.16(a) for consideration of a TDIU, he or she may still be 
entitled to the benefit sought where the circumstances of the 
case present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards to warrant a TDIU on an extra-
schedular basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2009). 
 
The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the veteran is unemployed or has 
difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Rather, the record must demonstrate some 
factor which takes the claimant's situation outside the norm 
of such a case, since the VA rating schedule already is 
designed to take into consideration impairment that renders 
it difficult to obtain and keep employment.  Id.  See also 38 
C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the central inquiry is 
whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability.  See 
Hatlesad v. Brown, 5 Vet. App. 524, 529 (1993).  Other 
factors that may receive consideration in determining whether 
a veteran is unemployable include his employment history, 
level of education and vocational attainment.  See 38 C.F.R. 
§ 4.16(b).  See also Ferraro v. Derwinski, 1 Vet. App. 326, 
331-32 (1991).  By comparison, the impact of any nonservice-
connected disabilities, or the veteran's age, are not factors 
taken into consideration for this purpose. 38 C.F.R. §§ 
3.341, 4.16, 4.19. 
 
In addition, "marginal employment" shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  See 
Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the 
Court has accepted the definition of substantially gainful 
employment as that "at which non-disabled individuals earn 
their livelihood with earnings comparable to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), 
citing to VA Adjudication Procedure Manual, M21-1 MR, Part 
IV, Subpart ii, Chapter 2 (December 13, 2005) (previously 
cited at M21-1, Part IV, paragraph 7.09).  See also Ferraro, 
1 Vet. App. at 332 (determining that substantially gainful 
employment suggests "a living wage").

At present, the Veteran meets the preliminary schedular 
requirements for entitlement to a TDIU.  His service-
connected disabilities consist of asbestosis, rated as 60 
percent disabling; nicotine dependence, rated noncompensable; 
and bladder cancer, also rated noncompensable.  Due to 
service-connected asbestosis, the Veteran has at least one 
current disability evaluated at 60 percent or higher, thereby 
meeting the initial schedular criteria for a TDIU.  See 38 
C.F.R. § 4.16.    The remaining dispositive issue is 
therefore whether the Veteran is unable to pursue 
substantially gainful occupation by reason of one or more 
service-connected disabilities.  The Board has reviewed the 
competent evidence accordingly.  

The Veteran filed a VA Form 21-8940 (formal TDIU application) 
in October 2005. This completed form listed an employment 
history dating back to 1972.  Prior occupations held included 
that of chief engineer with the Champion-U.S. Plywood company 
from October 1972 to May 1981, millwright and welder with 
several companies from August 1988 to July 1992, and a self-
employed ranch hand on his family ranch from May 1981 to 
August 1988 and more recently from July 1992 to October 1996.  
These were all full-time ventures.  The Veteran indicated he 
became too disabled to work in October 1996.  He further 
indicated having had one year of high school education, with 
some post-secondary "engineer training" during service and 
from a state agency.  Other documentation of record confirms 
that the Veteran has since earned a GED. 

In an April 2006 correspondence the Veteran alleged that due 
to chronic health conditions he had been unable to work since 
1996, and up until then worked on his family's ranch but 
could no longer perform this type of physical labor.  He also 
enclosed tax returns for the years 2004 and 2005 indicating 
practically no annual income apart from retirement benefits. 

An October 2006 statement from the Veteran's daughter and 
son-in-law indicate that they had taken over operation of the 
family ranch in 1995 because of concerns that the Veteran 
could no longer perform necessary operational tasks.  The 
statement explained that the Veteran's breathing problems 
kept him from carrying out ranch work.

The Veteran underwent a VA Compensation and Pension 
examination in March 2008.  With regard to his asbestosis, 
the Veteran reported having had shortness of breath with 
ambulation, difficulty traversing stairs, and coughing fits.  
As to residuals of bladder cancer, since a 2000 procedure to 
remove a growth in the urethra there was no resumption of any 
dysfunction.  The Veteran denied any symptoms, and was not on 
any treatment at that time.  He also described a history of 
smoking since service.  A physical examination was completed.

The examiner's assessment regarding the lungs was asbestosis, 
stable.  Recent test results indicated that asbestosis had 
not progressed to the point of causing any impairment in lung 
diffusing capacity.  The Veteran's cardiopulmonary status was 
more likely related to a long history of tobacco use.  
According to the examiner, the condition did not interfere 
with the Veteran's ability to perform sedentary or non-
sedentary work tasks such as sitting, standing, lifting, 
carrying, bending, operating machinery, communicating, 
remembering, following instructions, or interacting with 
others.  Any functional limitations were considered to have a 
more likely cause of a left brain cerebrovascular infarct in 
2002, with resulting impaired speech, dysphasia, slow 
performance, depression, and impaired comprehension related 
to language and math.  

The assessment further noted a bladder condition, status-post 
successful tumor removal.  This condition was stable, with no 
objective evidence of bladder cancer, and no present voiding 
dysfunction.  The condition did not affect daily activities 
to the extent it did in 2004.  It had not otherwise 
interfered with the ability to perform sedentary or non-
sedentary work tasks.  Also indicated was an assessment of 
nicotine dependence.  Further, on the subject of 
employability, the examiner found that portability would be a 
factor in employability because of age and a stroke in 2002.  
It was observed that the Veteran had retired at age 62 when 
he became eligible to do so.

For purpose of a separate claim for assigning a disability 
evaluation to service-connected asbestosis, the RO arranged 
for the Veteran to undergo an August 2008 pulmonary 
consultation at a private facility.  The examination report 
clarified the diagnoses as pleural asbestosis, and pulmonary 
fibrosis from asbestos exposure.  The report further 
indicated that the Veteran experienced a measurable degree of 
pulmonary impairment attributable to his asbestos related 
disorder, including fibrosis, pleural plaquing, and mixed 
obstructive and restrictive lung disease.  Due to 
difficulties breathing it was indicated that the Veteran 
would be prevented from a substantial amount of physical 
activity, and the recommendation was that he was more suited 
for desk employment. 

During an August 2009 Travel Board hearing the Veteran 
testified that his involvement in daily life activities and 
relatively basic physical tasks was limited as he would 
easily become out-of-breath.  He stated that he frequently 
used inhalers. As to post-employment history, with one 
company the Veteran had worked his way up to the position of 
a chief engineer and had considerable responsibility for 
completing written deskwork, although according to the 
Veteran there was significant reliance upon the help of a 
secretary.  The Veteran had utilized skills in mathematics 
and science in this job position. 

A VA respiratory examination was completed in October 2009.  
The VA examiner indicated a review of the claims file.  The 
Veteran then reported that he had a productive cough, but 
that this had improved since stopping smoking six weeks 
previously.  He described nasal congestion for which he used 
an inhaler. He did not use oxygen.  Typical daily activities 
described included driving, and shopping with the ability to 
walk around a store using a cart to lean upon.  On a physical 
examination there was no evidence of acute or chronic 
physical distress.  The Veteran communicated with ease and 
without any shortness of breath. Respiration was even and 
non-labored.  There was no wheezing, coughing, restriction of 
intercostal muscles, or evidence of shortness of breath with 
walking or sitting.  There was no evidence of cor pumonale, 
right ventricular hypertrophy or 
pulmonary hypertension. 

The VA examiner opined that the Veteran had both obstructive 
and restrictive lung disease that decreased total pulmonary 
function, and that the chronic obstructive pulmonary disease 
was most likely caused by a history of smoking rather than 
exposure to asbestos during military service.  On the subject 
of employability, the examiner indicated that the Veteran 
appeared to be medically stable and his respiratory symptoms 
had improved since he quit smoking six weeks earlier.  The 
Veteran showed no evidence of shortness of breath at rest or 
with short walks. According to the examiner, the Veteran's 
respiratory symptoms would limit his ability to do 
substantial physical activity.  The Veteran was considered 
able to perform a sedentary desk job. 

The Board has evaluated the Veteran's claim in light of the 
criteria for a TDIU, and finds that the requirements to 
establish that benefit are not met.  The medical evidence in 
this case demonstrates some functional limitation due to 
service-connected disability, but with an overall significant 
retained capacity for substantially gainful employment.  The 
Veteran continues to have the ability to engage in more 
sedentary forms of employment, notwithstanding limitation on 
physical labor occasioned by his service-connected 
asbestosis.  The findings of several VA examinations confirm 
this.  The March 2008 VA examiner determined that the Veteran 
had the ability to perform numerous sedentary or non-
sedentary work tasks without difficulty from respiratory 
ailments, or for that matter any other service-connected 
disability.  Any observed functional limitations were 
considered to be due to a left cerebrovascular infarct in 
2002, which is a nonservice-connected disorder that may not 
receive consideration in the analysis of whether a TDIU is 
objectively warranted.  See 38 C.F.R. § 4.16.  See also Van 
Hoose v. Brown, 4 Vet. App. 361 (1993); Hodges v. Brown, 5 
Vet. App. 375, 378 (1993).  Meanwhile, the service-connected 
condition of bladder cancer, status-post successful tumor 
removal, was considered resolved and not to have any residual 
functional impairment.  There was no indication of 
identifiable functional limitation from service-connected 
disability.

Subsequently, an August 2008 pulmonary consultation for VA 
Compensation and Pension purposes found that the Veteran 
experienced a measurable degree of pulmonary impairment 
attributable to his asbestos related disorder, contrary to 
the previous examination report.  However, while a 
substantial degree of physical activity was ruled out, 
sedentary employment was recommended. 

The report of an October 2009 VA respiratory examination 
provides the most thorough consideration on the question of 
employability.  The VA examiner addressed the fact that the 
Veteran's overall respiratory symptoms had improved since 
stopping smoking, and there was no apparent shortness of 
breath with rest or brief periods of physical activity.  The 
opinion stated was that substantial physical activity may 
have been precluded, but the Veteran could perform a 
sedentary desk job.  This medical opinion in particular is 
grounded in a physical examination that evaluated respiratory 
capability, as well as thorough review of the record, and 
should be afforded probative weight.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000) (factors for assessing the 
probative value of a medical opinion include the medical 
expert's access to the claims file and the thoroughness and 
detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 
(1998). 

Moreover, the Veteran's occupational history is not 
inconsistent with the ability to hold a more sedentary type 
job, given his technical background and training in a former 
occupation as a chief engineer with a large company.  The 
Veteran in furtherance of this claim has cited to the 
decision in Beaty v. Brown, 6 Vet. App. 532 (1994), a case 
which reversed a Board decision denying a claim for a TDIU.   
In that case, the Court held that the Board's conclusion was 
flawed that the claimant retained the ability to perform 
substantially gainful employment in the form of sedentary 
employment.  The Court observed that while a VA medical 
examiner had noted the retained capacity for sedentary 
employment, the claimant had an eighth-grade education, was a 
farmer his entire working life, and had repeatedly been 
unsuccessful in finding non-farming work.  See id. at 538.  
Thus, the evidence did not provide a basis to show the 
Veteran was capable of any more than marginal employment.  
Presently, the Board finds that Beaty is distinguishable from 
the facts of this case, given primarily that the Veteran has 
a high school level education, with significant advanced 
post-secondary training and technical job experience in a 
field requiring knowledge of mathematics and science.  There 
is no indication that the Veteran could not perform the basic 
skills or mental requirements incidental to a desk job as a 
consequence of his service-connected disabilities. 

To the extent the Veteran and other laypersons argue that his 
service-connected disability is causing his claimed 
unemployability, it is now well settled that law persons, 
such as the Veteran and his family members, are not competent 
sources of medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 491, 494-5 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In summary, the evidence in its entirety establishes that the 
Veteran maintains the capacity to participate in 
substantially gainful employment when considering the impact 
of his service-connected asbestosis and other service-
connected disabilities. There is competent evidence that this 
retained functional capacity is in the form of the ability to 
carry out sedentary employment.

The Board does not in any way disagree that the Veteran's 
service-connected asbestosis significantly limits his 
employability, in particular with respect to jobs involving 
being on his feet, such as his operation of the family ranch.  
The Board believes, however, that the symptomatology 
associated with the service-connected asbestosis is 
appropriately compensated via the 60 percent rating which is 
currently assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose, supra, at 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).

Referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

38 C.F.R. § 4.16 (b) does not have to be addressed by the 
Board in the instant case.  This is because 38 C.F.R. § 4.16 
(a) is applicable to the Veteran's service-connected 
disabilities for consideration of TDIU.  See Stevenson v. 
West, 17 Vet. App. 91 (1999); Beaty v. Brown, 6 Vet. App. 532 
(1994) citing McNamara v. Brown, 
14 Vet. App. 317 (1994) ("section 4.16(b) of title 38, Code 
of Federal Regulations, provides a discretionary authority 
for a TDIU rating in cases where § 4.16(a) does not apply." 
(Emphasis added)).  Therefore, the matter of the Veteran's 
entitlement to TDIU does not warrant referral to the Director 
of the VA Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 4.16(b).

For these reasons, the claim for a TDIU is being denied on 
both a schedular and extraschedular basis.  The preponderance 
of the evidence is unfavorable on this claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

The claim for a TDIU is denied. 



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


